Title: To Thomas Jefferson from the Board of War, 8 November 1779
From: Board of War
To: Jefferson, Thomas


Williamsburg, 8 Nov. 1779. John Peyton, clothier general to the state troops, should proceed to camp to receive from the Continental clothier general the proportion of clothing allowed by Congress and to issue it according to directions. His duty should be extended, with an increase in salary, to include the issuing of all supplies sent in by the Boards of War and Trade, because Mr. Moss, the state agent, is so occupied that he cannot attend to this task. Signed by Innes, Nelson, Griffin, and Barron.
